DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102010013531 (Thielen).
Regarding claim 4, Thielen teaches a metallic can end comprising: a reclosable opening, a microgap or weakening line (4) provided in metallic a fixed end surface and peripheral about opening region, a sealing frame composed of plastic material (10) connected to the fixed end surface and surrounding the opening region, a closure unit that is composed of plastic material (5), that is connected to an upwardly pivotable metallic end region (11) disposed within the microgap or the weakening line, and that is pivotably attached to the fixed end surface via a pivot bearing (22), wherein the sealing frame and the closure unit cooperate in a sealing manner via sealing and latching ribs (located on either side of rib 9) and associated reception grooves and the metallic end region disposed within the peripheral microgap or the weakening line is received and held in the opening region of the end, wherein the sealing and latching ribs form sealing edges with the reception grooves, and wherein the sealing and latching ribs on the one hand, and the reception grooves on the other hand, are configured such that they increasingly interlock with one another with an upwardly arching can end (radially outer side of the rib of frame 10 is pushed against he inner side of the rib of 5 as the can lid curves upwardly).
Regarding claim 10, the closure unit is provided with a tear-open member (15) that is upwardly pivotably connected to the closure unit diametrically opposite the pivot bearing (see Figure 1).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102010013531 (Thielen).
Regarding claim 5, Thielen as applied above to claim 4 teaches all limitations substantially as claimed, but fails to teach a latching rib provided at the sealing frame has an outwardly facing hook that cooperates with a correspondingly inwardly facing latching projection of an associated reception groove of the closure unit.
Examiner notes it is well-known in the art to provide resilient interlocking connections comprising an outwardly-facing hook and inwardly-facing latching projection.	
Examiner takes Official Notice it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the metallic can end of Thielen, providing a latching rib provided at the sealing frame has an outwardly facing hook that cooperates with a correspondingly inwardly facing latching projection of an associated reception groove of the closure unit, motivated by the benefit of a resilient interlock which will help with sealing a resist unintentional opening.

7.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102010013531 (Thielen) in view of US 5,819,973 (Traub).
Regarding claim 6, Thielen teaches a metallic can end comprising: a reclosable opening, a microgap or weakening line (4) provided in the metallic end surface and peripheral about the opening,  a sealing frame composed of plastic material (10) connected to the fixed end surface and surrounding the opening region, a closure unit that is composed of plastic material (5), that is connected to the upwardly pivotable metallic end region (11) disposed within the microgap or the weakening line, that is pivotably 
As applied, the reference teaches all limitations substantially as claimed, but fails to teach:
the tear-open member has an aperture into which a prolongation of the closure unit engages, with the prolongation being so firmly connected to the tear-open member that the prolongation is torn off from the closure unit on the upward pivoting of the tear-off member.
Traub teaches:
a tear-open member (25) has an aperture (unlabeled; located within 18) into which a prolongation (rivet 14) of the closure unit (19, 22) engages, with the prolongation being so firmly connected to the tear-open member that the prolongation is torn off from the closure unit on the upward pivoting of the tear-off member (Figure 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the can end of Thielen, providing the tear-open member with an aperture to receive a prolongation of the closure unit, as taught by Traub, motivated by the benefit of providing tamper evidencing and venting.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 7, the aperture and the prolongation are provided in the region of the pivot bearing of the tear-open member (Examiner notes that regardless of where these elements are located, they are “in the region of”, as this limitation is read as if the elements are “near” each other; Examiner asserts that all elements in a beverage container are “near” each other). 
Regarding claim 11, Thielen in view of Traub as applied above to claim 6 teaches all limitations substantially as claimed, but fails to teach the sealing frame and the closure unit cooperate in a sealing manner via sealing and latching ribs and associated reception grooves.
Examiner notes it is well-known in the art to provide resilient interlocking connections comprising an outwardly-facing hook and inwardly-facing latching projection.	

Regarding claim 12, the prolongation is so firmly bonded to the tear-open member that the prolongation is torn off from the closure unit on the upward pivoting of the tear-open member (clearly shown in Traub Figure 4).

Allowable Subject Matter
8.	Claims 1-3, and 8, 9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JAMES N SMALLEY/Examiner, Art Unit 3733